Title: To George Washington from Major Benjamin Tallmadge, 23 September 1778
From: Tallmadge, Benjamin
To: Washington, George


          
            May it please Your Excellency
            Roundhill [Conn.] Septr 23d 1778
          
          The Scarcity of forage in this Departmt has induced Colo. Sheldon to order an assortment of the Horses belonging to this Regt that those which in all probability will never be fit for the Dragoon-Service again, may be put to some other Service in the Army, & the Publick be eased of the Burden & Expence of supplying a number of Horses, which in their present Destination, render the Publick no Service at all. To this necessary Duty we attended yesterday, & after dismissing only those which fall within the above Description, & detaining many, which thro’ extreme hard Duty & want of forage are so reduced as not to be fit for present Service, I find that from 204. non commissd Officers & Privates 50 are dismounted. Under this last Denomination I do not include those Dragoons whose Horses are so reduced as not to be in a much better Condition than if the Riders were already dismounted, but it relates only to those who have no Horses at all. Nor has this Deficiency happened of late, inasmuch as many Dragoons have not been furnished with Horses thro’ the Campaign.
          What I have to ask from the above stating of the Case is that Your Excellency’s Directions may be known, whether Horse<s> may be purchased for remounting those Dragoons, or whether we may shortly expect any supply (as we have long been expecting) from any other Quarter. At present it is very evident that a considerable part of the Regt, equipp’d & accoutred in every other respect, are merely thro’ the want of horses, unable to perform those Services for which they were raised.
          
          
          
          I would further note that since the general Return for Blankets has been called for, none have been issued to our Regt. Many of the Dragoons without Blankets or Cloaks, are obliged to be on Duty, which at this rainy season, exposes both the men & their Sadlery furniture not a little. I am with all due Respect, Your Excellency’s most obedt & very hume Servt
          
            Benjn TallmadgeMajor Commdt 2d Regt
          
          
          p.s. From good Authority I am informed that Transports are preparing at N. York for the reception of the Cavalry—I also learn by a Deserter who came in to one of our Posts, that 4 Regimts are ordered to imbark for the West Indies.
          
          
            B.T.
          
        